Fourth Court of Appeals
                                          San Antonio, Texas
                                                  January 5, 2015

                                                No. 04-14-00592-CR



                                              Joaquin Alberto DAVILA,
                                                      Appellant

                                                       v.
                                         The State of TexasAppellee/s
                                          THE STATE OF TEXAS,
                                                   Appellee

                         From the County Court at Law No 2, Webb County, Texas
                                    Trial Court No. 2013CRB377-L2
                                 Honorable Jesus Garza, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 12, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Omar Salinas                                   Isidro R. Alaniz
                 Public Defender's Office                       Webb County District Attorney
                 1110 Washington, Suite 102                     1110 Victoria St. Ste 401
                 Laredo, TX 78040                               Laredo, TX 78040